Citation Nr: 1616588	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  12-24 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for coronary artery disease.

2.  Entitlement to service connection for a cardiac disability other than coronary artery disease (CAD).

3.  Entitlement to service connection for scars, secondary to a cardiac disability.

4.  Entitlement to service connection for hypertension, secondary to service-connected posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for bilateral hand tremors.

6.  Entitlement to an initial disability rating in excess of 70 percent for PTSD.

7.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.

8.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

9.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to December 1966. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of April 2009, December 2009, and July 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The issues have been recharacterized to comport with the evidence of record.  This recharacterization of the issues includes bifurcation of the issue of entitlement to service connection for a cardiac disability as shown on the title page.  This results in no prejudice to the Veteran.  Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

In July 2015, the Board remanded the case in order to afford the Veteran a hearing before the Board.  However, in September 2015 correspondence, the Veteran withdrew his hearing request.  

The issue below addresses the tinnitus, hearing loss and CAD issues.  The remaining issues are addressed in the remand section.
FINDINGS OF FACT

1.  The 10 percent rating currently in effect is the maximum schedular rating for tinnitus, whether it is perceived in one ear or each ear.

2.  The Veteran's hearing loss is manifested by no worse than Level I hearing in each ear.

3.  The Veteran served in the Republic of Vietnam.

4.  CAD is attributable to the Veteran's active service.  
  

CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular rating higher than 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2015).

2.  The criteria for an initial compensable disability rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.385, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2015).

3.  The criteria for service connection for CAD are met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  First, the Board is granting in full the claim of service connection for CAD.  Next, the Board finds that no further action is necessary to comply with VA's duties to notify and assist for the issue of a higher rating for tinnitus as the law is dispositive.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Finally, the appeal for an initial compensable rating for hearing loss arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  Although the Board is requesting additional records in the remand section, these records are not likely to be relevant to the hearing loss and tinnitus claims.

The Veteran was provided VA medical examinations in March 2009 and April 2012.  The examinations are sufficient evidence for deciding the claims decided herein.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Increased Rating Claims

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

Tinnitus

The Veteran seeks an initial rating in excess of 10 percent for tinnitus, which is rated under Diagnostic Code 6260.

Ten percent disabling is the maximum schedular rating available for tinnitus.  See 38 C.F.R. §4.87, Diagnostic Code 6260 (2015).  As there is no legal basis upon which to award separate schedular ratings for tinnitus in each ear or a higher schedular rating for tinnitus, the Veteran's claim for such a benefit is without legal merit.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006); Sabonis v. Brown, 6 Vet. App. 426 (1994).

Hearing Loss

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  The horizontal rows in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  See 38 C.F.R. § 4.85.  These auditory acuity levels are entered into another table (Table VII) to determine the disability rating.  Id.

The Veteran's hearing loss is currently assigned a noncompensable rating; he asserts that his hearing loss is severe enough to warrant a higher rating.  

At a VA audiology examination in March 2009, audiometric testing results were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
40
40
35
38.75
LEFT
40
50
45
50
46.25

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 96 percent in the left ear.  The Veteran reported no functional impairment as a result of his hearing loss.    

At a VA audiology examination in April 2012, audiometric testing results were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
25
25
30
26.25
LEFT
25
25
25
30
26.25

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  Functionally, the Veteran indicated that he had to watch the speaker's mouth in order to understand speech; he also reported that he gave inappropriate answers.    

There are no other VA or non-VA audiograms of record.

During both examinations, the Veteran's hearing acuity in each ear under Table VI corresponded to Level I with less severe results shown on the more recent VA examination.  38 C.F.R. § 4.85.  Under Table VII, the intersection of these levels corresponds to a noncompensable disability rating.  Id.

In the absence of any additional medical evidence showing more severe hearing loss, the Veteran's hearing loss has not approximated the criteria for a compensable disability evaluation at any time during this appeal.  Though the Board does not discount the difficulties the Veteran has with his hearing acuity, it has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Thus, the assignment of a compensable disability rating on a schedular basis is not warranted.

In sum, the preponderance of the evidence is against the claim for an initial compensable rating for bilateral hearing loss.  There is no doubt to be resolved, and a higher rating is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Extraschedular

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321(b)(1) (2015).  Unlike the rating schedule for hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In addition to dictating objective test results, a VA audiologist must fully describe the functional impacts caused by a hearing disability in his or her final report.

The examination reports detail the functional effects of the Veteran's hearing loss, including difficulty hearing speech.  The Board finds that the Veteran's hearing difficulties are not exceptional as they are effects predicated by hearing loss, and are contemplated by the assigned evaluation.  Moreover, the evidence does not show an exceptional disability picture for the Veteran's tinnitus as the rating criteria contemplate sound heard in the ears.  Accordingly, referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  Moreover, extraschedular consideration on a collective basis is not expressly raised or reasonably raised by the record.

III.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A July 2008 record from the Veteran's non-VA cardiologist, Dr. R.S., notes the presence of CAD.  The Veteran asserts that his CAD is the result of exposure to herbicide agents during his service in the Republic of Vietnam.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases including ischemic heart disease and acute and subacute peripheral neuropathy, are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) (2015) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. § 3.309(e) (2015).  In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).

Ischemic heart disease is listed as a disease associated with exposure to certain herbicide agents.  38 C.F.R. § 3.309(e).  Coronary artery disease is considered an ischemic heart disease.  Id.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The Veteran's personnel records reflect that as of May 1965, he was assigned to Helicopter Combat Support Squadron One (HC-1) and stationed aboard the USS Oklahoma City (CL-91), a guided missile cruiser.  He asserts that as a member of a helicopter crew, he often flew to the Republic of Vietnam for supplies, personnel and mail.

According to the American Dictionary of Fighting Ships, the Oklahoma City was in the South China Sea almost continuously from 1965 to December 1966.  As a guided missile cruiser and the flagship of the 7th Fleet, the Oklahoma City provided gunfire support for operations in Vietnam.  The Oklahoma City is credited with providing support for four amphibious landings in Vietnam during the Veteran's period of service-Operations Piranha, Double Eagle, Deckhouse IV, and Hastings 11.  The evidence supports a conclusion that the Oklahoma City was frequently within helicopter range of the Republic of Vietnam.  

The Board recognizes that the Veteran's service records do not reflect the Veteran's presence in Vietnam, nor is there formal documentation of his in-service visits to Vietnam.  However, after considering the Veteran's military occupational specialty of helicopter crewman, the length of the Oklahoma City's deployment in the South China Sea, and the close proximity of the Oklahoma City to the Republic of Vietnam during the Veteran's service, the Board finds the Veteran's statements that he flew on numerous support missions to Vietnam to pick up supplies or parts, mail, and personnel, are credible and consistent with the circumstances of his service.

If lay evidence presented by a Veteran in support of his claim is found to be competent and ultimately credible, a lack of corroboration by official records is not an absolute bar to his ability to prove his claim based on this probative lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board finds that the evidence is at least in equipoise as to whether the Veteran actually visited the Republic of Vietnam during his service given the specific facts of the Veteran's specific case.  Consequently, when reasonable doubt is resolved in the Veteran's favor, the Board finds that the Veteran was present within the borders of Vietnam during active duty service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As there is no affirmative evidence to the contrary, the Board presumes that the Veteran was exposed to herbicide agents such as Agent Orange.

As the Veteran's CAD as ischemic heart disease is among the diseases recognized under 38 C.F.R. § 3.309(e), diseases associated with exposure to certain herbicide agents, presumptive service connection for CAD on the basis of herbicide exposure is warranted as it appears that the disease has manifested to at least a compensable degree and there is no affirmative evidence to the contrary.  


ORDER

An initial disability rating in excess of 10 percent for tinnitus is denied.

An initial compensable rating for hearing loss is denied.

Service connection for CAD is granted.  


REMAND

The Board finds that additional development and consideration is necessary regarding the issues remaining on appeal.

Cardiac Disability other than CAD, and Surgical Scars

The Veteran has also been diagnosed with a number of other cardiac disabilities, including nonischemic cardiomyopathy, left bundle branch block, and congestive heart failure.  The Board finds that the Veteran should be afforded a VA examination to determine whether the Veteran has any other cardiac disability, including any nonischemic heart disease, that is related to presumed exposure to herbicide agents or to the now service-connected CAD on a secondary basis.  See 38 C.F.R. § 3.310 (2015) (service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury).

Additionally, the Veteran has surgical scars that are the result of cardiac procedures.  However, it is unclear from the record whether scars were incurred as a result of the Veteran's now service-connected CAD, or whether they are the result of a nonservice-connected cardiac disability.  A VA examination must be scheduled in order to determine the etiology of the Veteran's surgical scars.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Hypertension

The Veteran asserts that his hypertension is caused or aggravated by his service-connected PTSD.  An April 2012 VA examination provided an opinion as to causation, but did not address the theory of aggravation.  Remand is required so that a new VA medical opinion may be obtained.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (holding that the Board errs in relying on a medical opinion that only addresses whether a nonservice-connected claim is "related to" a service-connected disability and the opinion does not address whether the nonservice-connected disability is aggravated by a service-connected disability)

Moreover, an opinion has not yet been provided as to the possibility of a relationship between the Veteran's hypertension and his now presumed exposure to herbicide agents such as Agent Orange.  Although hypertension is not listed as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e), the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  Thus, a remand for a medical opinion is warranted for the hypertension claim.  See McLendon, 20 Vet. App. at 81.

Tremors

The Veteran testified that he first observed tremors of his hands in 1966, while he was still in service.  The Veteran is competent to report experiencing a tremor as it is observable to a layperson.  Layno v. Brown, 6 Vet. App. 465 (1994).  

Additionally, nearly all of the medical professionals who have treated the Veteran for his tremors have found that some of his tremors are aggravated by his service-connected PTSD symptoms.  A VA examination must be scheduled to determine the nature and etiology of the Veteran's hand tremors and the extent of any aggravation if it is shown.  See McLendon, 20 Vet. App. at 81.

PTSD

The Veteran last received a VA PTSD examination in April 2012.  Evidence received since that time indicates that the service-connected PTSD may have increased in severity since the Veteran was last examined.  Under these circumstances, he must be afforded a new VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

SMC

The Veteran must also be afforded a VA examination to determine whether he is in need of the aid and attendance of another, or whether he is housebound, and consideration should be given as to whether he meets the housebound requirements on a statutory basis.  See 38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015).

Records

The Veteran has been treated by non-VA physicians, such as Dr. R.S., a cardiologist; he has also been treated for the disabilities on appeal by physicians at Gardena Memorial Hospital, a non-VA medical facility.  As a result, updated records from Dr. S., as well as records from any other medical professional or medical facility that has treated the Veteran for the disabilities that are the subject of this appeal, should be obtained, pending any necessary release from the Veteran, as they are likely relevant to the appeal.  38 C.F.R. § 3.159(c)(1).  

Accordingly, these issues are REMANDED for the following actions:

1.  Contact the Veteran and request that he provide written authorization to obtain records since July 2008 from Dr. R.S.; records from Gardena Memorial Hospital; and records from any other non-VA medical professional or medical facility that has treated the Veteran for any of the disabilities on appeal.  

Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the Veteran's treatment.  In the case of Dr. R.S., request all treatment records since July 2008.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination in connection with the cardiac disability, surgical scars and hypertension claims.  The record must be made available to the examiner for review.  

The examiner is to identify the Veteran's cardiac disabilities, including those other than already service-connected CAD.

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's non-CAD cardiac disabilities, including hypertension, had its onset during, or is otherwise related to, his active service.

The opinion should include consideration of the Veteran's presumed exposure to certain herbicide agents, such as Agent Orange, as the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.

The examiner must also provide an opinion as to whether it is at least as likely as not that the Veteran's surgical scars are related to his service-connected CAD, or if they are solely attributable to other cardiac disabilities.  If it is not possible to determine whether the scars are attributable to the service-connected coronary artery disease or solely to a non-service-connected cardiac disease, the examiner must so state.

The examiner must also provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension is caused by or aggravated by his service-connected PTSD. 

The term "aggravated" in the above context refers to a worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

If aggravation is found, the examiner should, to the extent possible, establish a baseline level of severity for the hypertension before aggravation by PTSD.  

All pertinent lay and medical evidence must be discussed in the rationale, including the Veteran's lay statements.  A complete rationale is needed for all opinions expressed.

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of his bilateral hand tremors.  The record must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any portion of the Veteran's current bilateral hand tremor disability had its onset during the Veteran's service.  The examiner must consider the Veteran's competent report of first experiencing the tremor in 1966.   

If the examiner finds that the Veteran's tremor did not initially manifest during service, he or she must then state whether the Veteran's tremors caused by or are aggravated by his service-connected PTSD.  In answering this portion of the inquiry, the examiner must consider the multiple VA clinical notes linking the Veteran's action tremor to his overall anxiety levels.  

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

If aggravation is found, the examiner should, to the extent possible, establish a baseline level of severity for the bilateral hand tremors before aggravation by PTSD.  

All pertinent lay and medical evidence must be discussed in the rationale, including the Veteran's lay statements.  A complete rationale is needed for all opinions expressed.

4.  Schedule the Veteran for a VA mental disorders examination by an appropriate professional.  The entire record must be reviewed by the examiner.   

All signs and symptoms of the service-connected PTSD must be reported in detail (including all information necessary for rating the disability under Diagnostic Code 9411).  

A complete rationale is needed for all opinions expressed.

5.  Schedule the Veteran for a VA examination with a clinician with the expertise to determine if the Veteran has a need for regular aid and attendance of another, or is housebound.  The entire record must be made available to, and reviewed by, the individual designated to examine the Veteran.  

The examiner must provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's service-connected disabilities result in physical or mental impairment that render him so helpless as to require the regular aid and attendance of another person or result in the Veteran being confined to his house (or ward or clinical areas, if institutionalized) or immediate premises.  

All pertinent lay and medical evidence must be discussed in the rationale, including the Veteran's lay statements.  A complete rationale is needed for all opinions expressed.

6.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


